Chapman, J.
By a fair interpretation of the language of the contract, the passage of the proposed act and its ratification by the president are made conditions precedent to the obliga*422tian of the defendant. The words, “ Then I will not increase ” &c. refer to these events as well as to the payment of the money.
A reference to the apparent object of the parties confirms this view. The patent law protected Mr. Blanchard’s machine, but not its products ; and lasts made upon similar machines in the British provinces were sold in market, in competition with those made by his licensees, and without the payment of any royalty. All the parties were interested to obtain protection against such competition by an amendment of the patent laws; and, as an inducement to the licensees to contribute towards the expense of an effort to procure the amendment, Mr. Blanchard agreed that, if they would contribute the sum stipulated, he would, in, case they succeeded, give to them the monopoly of supplying the market within the limits of their licenses. But he carefully guarded against putting the control of the matter out of his own hands in case they should not succeed.

Exceptions overruled.